DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 11-17 are allowed.
Huck (US 5,493,667) teaches the details of a set associative instruction cache.  Huck does not teach dividing the data in the cache into different numbers of ways based on an instruction or mention an instruction or tag clock and for at least that reason cannot teach the combination of “a cache memory, comprising: A memory block programmable to operate in a direct access mode or an M-Ways mode responsive to a way quantity indication, the memory block comprising: an instruction memory portion, wherein the instruction memory portion comprises a plurality of instruction memory locations each configured to store instruction data encoding a CPU instruction, the instruction memory portion arranged in a single column, such that each row corresponds to a single CPU instruction; and a tag memory portion, wherein the tag memory portion comprises a plurality of tag memory locations each configured to store tag data encoding an address range of a RAM memory where one of the CPU instructions are stored; and one or more peripheral circuits coupled with the memory block and configured to: receive a CPU address corresponding with an address of the RAM memory storing a particular CPU instruction, wherein the CPU address has a plurality of bits divided into a tag portion and an index portion, the tag portion comprising tag data for the for the particular CPU instruction, and the index portion comprising memory address data for the cache memory; receive the way quantity indication indicating an integer a number of ways M into which the instruction memory portion and the tag memory portion are to be subdivided, M being 1 for the direct access mode, and M being greater than 1 for the M-ways mode; responsive to M being 1, such that the way quantity indication indicates that the instruction memory portion and the tag memory portion are to be subdivided into a single way, read the instruction memory location of the instruction memory portion during a second time period during which an instruction clock is active, wherein the instruction memory location is identified by the index portion of the CPU address without data from the tag portion of the CPU address when M equals 1; and responsive to M being greater than one, such that the way quantity indication indicates that the instruction memory portion and the tag memory portion are to be subdivided into a plurality of ways: identify which bits of the CPU address form the tag portion based on the way quantity indication; generate a hit condition indication signal, during a first time period during which a tag clock is active prior to the second time period, based on determining whether the particular CPU instruction is stored in the cache memory based on the identified tag portion and tag data stored in the cache memory read tag memory locations of the tag memory portion during the first time period, the read tag memory locations each identified with the index portion of the CPU address; and read an instruction memory location of the instruction memory portion during the second time period, wherein the instruction memory location is identified by a combination of the tag address data read during the first time period and the index portion of the CPU address when M is greater than one” as substantially recited in all independent claims.   
Chen (Design of an Adjustable-way Set-associative Cache, 2001) teaches a way quantity indication that changes the number of ways in a set associative cache but fails to discuss an active instruction clock or an active tag clock (or an order in which they are active) and for at least that reason cannot teach the combination of “a cache memory, comprising: A memory block programmable to operate in a direct access mode or an M-Ways mode responsive to a way quantity indication, the memory block comprising: an instruction memory portion, wherein the instruction memory portion comprises a plurality of instruction memory locations each configured to store instruction data encoding a CPU instruction, the instruction memory portion arranged in a single column, such that each row corresponds to a single CPU instruction; and a tag memory portion, wherein the tag memory portion comprises a plurality of tag memory locations each configured to store tag data encoding an address range of a RAM memory where one of the CPU instructions are stored; and one or more peripheral circuits coupled with the memory block and configured to: receive a CPU address corresponding with an address of the RAM memory storing a particular CPU instruction, wherein the CPU address has a plurality of bits divided into a tag portion and an index portion, the tag portion comprising tag data for the for the particular CPU instruction, and the index portion comprising memory address data for the cache memory; receive the way quantity indication indicating an integer a number of ways M into which the instruction memory portion and the tag memory portion are to be subdivided, M being 1 for the direct access mode, and M being greater than 1 for the M-ways mode; responsive to M being 1, such that the way quantity indication indicates that the instruction memory portion and the tag memory portion are to be subdivided into a single way, read the instruction memory location of the instruction memory portion during a second time period during which an instruction clock is active, wherein the instruction memory location is identified by the index portion of the CPU address without data from the tag portion of the CPU address when M equals 1; and responsive to M being greater than one, such that the way quantity indication indicates that the instruction memory portion and the tag memory portion are to be subdivided into a plurality of ways: identify which bits of the CPU address form the tag portion based on the way quantity indication; generate a hit condition indication signal, during a first time period during which a tag clock is active prior to the second time period, based on determining whether the particular CPU instruction is stored in the cache memory based on the identified tag portion and tag data stored in the cache memory read tag memory locations of the tag memory portion during the first time period, the read tag memory locations each identified with the index portion of the CPU address; and read an instruction memory location of the instruction memory portion during the second time period, wherein the instruction memory location is identified by a combination of the tag address data read during the first time period and the index portion of the CPU address when M is greater than one” as substantially recited in all independent claims.   
Takahashi (US 6,345,336) teaches: “According to a still further aspect of the invention, there is provided an instruction cache memory of an x-way set associative mapping type which is supplied with an access address of n bits from bit n-1 through bit 0 and a basic clock signal which changes between HIGH and LOW levels in each clock cycle repeatedly in all clock cycles and outputs x hit/miss judging signals of one bit and one read-out data of m bits, the cache memory including x basic units each outputting one of the hit/miss judging signal of one bit and one unit read-out data of m bits[.]” Takahashi paragraph 23.  This fails to teach the combination of “a cache memory, comprising: A memory block programmable to operate in a direct access mode or an M-Ways mode responsive to a way quantity indication, the memory block comprising: an instruction memory portion, wherein the instruction memory portion comprises a plurality of instruction memory locations each configured to store instruction data encoding a CPU instruction, the instruction memory portion arranged in a single column, such that each row corresponds to a single CPU instruction; and a tag memory portion, wherein the tag memory portion comprises a plurality of tag memory locations each configured to store tag data encoding an address range of a RAM memory where one of the CPU instructions are stored; and one or more peripheral circuits coupled with the memory block and configured to: receive a CPU address corresponding with an address of the RAM memory storing a particular CPU instruction, wherein the CPU address has a plurality of bits divided into a tag portion and an index portion, the tag portion comprising tag data for the for the particular CPU instruction, and the index portion comprising memory address data for the cache memory; receive the way quantity indication indicating an integer a number of ways M into which the instruction memory portion and the tag memory portion are to be subdivided, M being 1 for the direct access mode, and M being greater than 1 for the M-ways mode; responsive to M being 1, such that the way quantity indication indicates that the instruction memory portion and the tag memory portion are to be subdivided into a single way, read the instruction memory location of the instruction memory portion during a second time period during which an instruction clock is active, wherein the instruction memory location is identified by the index portion of the CPU address without data from the tag portion of the CPU address when M equals 1; and responsive to M being greater than one, such that the way quantity indication indicates that the instruction memory portion and the tag memory portion are to be subdivided into a plurality of ways: identify which bits of the CPU address form the tag portion based on the way quantity indication; generate a hit condition indication signal, during a first time period during which a tag clock is active prior to the second time period, based on determining whether the particular CPU instruction is stored in the cache memory based on the identified tag portion and tag data stored in the cache memory read tag memory locations of the tag memory portion during the first time period, the read tag memory locations each identified with the index portion of the CPU address; and read an instruction memory location of the instruction memory portion during the second time period, wherein the instruction memory location is identified by a combination of the tag address data read during the first time period and the index portion of the CPU address when M is greater than one” as substantially recited in all independent claims.   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139